                                            Case 3:20-cv-07472-JSC Document 19 Filed 12/11/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9       JUDITH DOLLAGA,                                   Case No. 20-cv-07472-JSC
                                                        Plaintiff,
                                  10
                                                                                             ORDER RE: GRANTING PLAINTIFF’S
                                                 v.                                          MOTION TO REMAND
                                  11

                                  12       SPECIALIZED LOAN SERVICING LLC,                   Re: Dkt. Nos. 7, 9
Northern District of California




                                           et al.,
 United States District Court




                                  13                    Defendants.
                                  14

                                  15          Judith Dollaga filed this civil action in the Alameda County Superior Court alleging

                                  16   violations of state law in connection with the servicing of her home loan. Defendants thereafter

                                  17   removed the action to this Court based on federal question jurisdiction.1 Plaintiff’s motion to

                                  18   remand and Defendants’ motion to dismiss under Rule 12(b)(6) are now pending before the Court.

                                  19   (Dkt. Nos. 7, 9.) After carefully considering the parties’ briefs and the relevant legal authority, the

                                  20   Court concludes that oral argument is unnecessary, see Civ. L.R. 7-1(b), VACATES the

                                  21   December 17, 2020 hearing, and GRANTS Plaintiff’s motion for remand. Plaintiff’s complaint

                                  22   includes only state law claims such that there is no basis for federal question jurisdiction.

                                  23   Defendants’ motion to dismiss is therefore DENIED AS MOOT.

                                  24                                             BACKGROUND

                                  25          Plaintiff filed this action in the Alameda County Superior Court on August 31, 2020. (Dkt.

                                  26
                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 4, 6.)
                                           Case 3:20-cv-07472-JSC Document 19 Filed 12/11/20 Page 2 of 6




                                   1   No. 1-1. 2) Plaintiff’’ complaint asserts nine claims under state law. Defendant Specialized Loan

                                   2   Servicing LLC was served by personal service on September 22, 2020. (Dkt. No. 10 at ¶ 1; Dkt.

                                   3   No. 10-1.) Defendant Gulf Harbor Investments Corporation was served by personal service the

                                   4   following day. (Dkt. No. 10 at ¶ 3; Dkt. No. 10-2.) On October 23, 2020, Defendants filed a

                                   5   notice of removal, removing the action to this Court based on federal question jurisdiction. (Dkt.

                                   6   No. 1.) Less than a week later, Defendants moved to dismiss under Federal Rule of Civil

                                   7   Procedure 12(b)(6). (Dkt. No. 7.) Plaintiff thereafter filed the underlying motion to remand and

                                   8   an opposition to the motion to dismiss. (Dkt. Nos. 9, 12.) Both motions are now fully briefed.

                                   9                                               DISCUSSION

                                  10          “Federal courts are courts of limited jurisdiction. They possess only that power authorized

                                  11   by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

                                  12   (1994). “The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28
Northern District of California
 United States District Court




                                  13   U.S.C. §§ 1331 and 1332. Section 1331 provides for ‘federal question’ jurisdiction, § 1332 for

                                  14   ‘diversity of citizenship’ jurisdiction.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006) (internal

                                  15   brackets omitted).

                                  16          “Only state-court actions that originally could have been filed in federal court may be

                                  17   removed to federal court by the defendant.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392

                                  18   (1987). A defendant seeking removal to federal court “bears the burden of establishing that

                                  19   removal is proper,” and the “removal statute is strictly construed against removal jurisdiction.”

                                  20   Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th Cir. 2009).

                                  21   “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the first

                                  22   instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992); see also 28 U.S.C. § 1447(c) (“If at

                                  23   any time before final judgment it appears that the district court lacks subject matter jurisdiction,

                                  24   the case shall be remanded.”).

                                  25          Defendants’ Notice of Removal alleges that the Court has subject matter jurisdiction over

                                  26   this action pursuant to 28 U.S.C. § 1331 because “the complaint alleges claims for relief that arise

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         2
                                           Case 3:20-cv-07472-JSC Document 19 Filed 12/11/20 Page 3 of 6




                                   1   under the Federal Fair Debt Collection Practices Act.” (Dkt. No. 1 at ¶ 4.) In opposition to the

                                   2   motion to remand, Defendants contend that in addition to federal question jurisdiction, removal

                                   3   was proper based on diversity jurisdiction. (Dkt No. 14 at 8-12.) Defendants, however, have not

                                   4   sought to amend the Notice of Removal to add this basis for removal, nor could they as the 30-day

                                   5   window for doing so has run. See O’Halloran v. Univ. of Washington, 856 F.2d 1375, 1381 (9th

                                   6   Cir. 1988) (“The petition cannot be amended to add a separate basis for removal jurisdiction after

                                   7   the thirty day period.”); see also ARCO Envtl. Remediation, L.L.C. v. Dep’t of Health & Envtl.

                                   8   Quality of Montana, 213 F.3d 1108, 1117 (9th Cir. 2000) (citing 16 MOORE’S FEDERAL PRACTICE

                                   9   § 107.30[2][a][iv] (“[A]mendment may be permitted after the 30–day period if the amendment

                                  10   corrects defective allegations of jurisdiction, but not to add a new basis for removal

                                  11   jurisdiction.”)). There is no suggestion here that Defendants are seeking to correct defective

                                  12   allegations as opposed to arguing a different basis for jurisdiction in the event the first basis is
Northern District of California
 United States District Court




                                  13   found unavailing. The Court will not consider Defendants’ additional basis for removal offered

                                  14   for the first time in their opposition brief. See Rader v. Sun Life Assur. Co. of Canada, 941 F.

                                  15   Supp. 2d 1191, 1196 (N.D. Cal. 2013) (“The notice of removal cannot be amended to add new

                                  16   bases for removal after the thirty day removal period has run, nor can a defendant present new

                                  17   grounds for removal for the first time in opposition to a motion for remand.”).

                                  18           A. Federal Question Jurisdiction

                                  19           Federal question jurisdiction under Section 1331 requires a civil action to arise “under the

                                  20   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “Ordinarily, the existence

                                  21   of federal question jurisdiction is determined from the face of the complaint.” Ultramar Am. Ltd.

                                  22   v. Dwelle, 900 F.2d 1412, 1414 (9th Cir. 1990). Thus, “[u]nder the longstanding well-pleaded

                                  23   complaint rule, ... a suit arises under federal law only when the plaintiff’s statement of his own

                                  24   cause of action shows that it is based upon [federal law].” Vaden v. Discover Bank, 556 U.S. 49,

                                  25   60 (2009) (internal quotation marks and citation omitted) (alteration in original). A suit is based on

                                  26   federal law if “federal law creates the cause of action or ... the plaintiff’s right to relief necessarily

                                  27   depends on resolution of a substantial question of federal law.” Franchise Tax Bd. of State of Cal.

                                  28   v. Constr. Laborers Vacation Tr. For S. Cal., 463 U.S. 1, 27-28 (1983). Plaintiff argues that
                                                                                           3
                                           Case 3:20-cv-07472-JSC Document 19 Filed 12/11/20 Page 4 of 6




                                   1   federal question jurisdiction is lacking because the complaint pleads only state law causes of

                                   2   action. The Court agrees.

                                   3           Plaintiff’s complaint seeks damages and injunctive relief for: (1) breach of contract; (2)

                                   4   breach of the implied covenant of good faith and fair dealing; (3) intentional interference with

                                   5   contract; (4) unfair business practices, Cal. Bus. & Prof. Code § 17200; (5) fraud; (6) negligence;

                                   6   (7) false promise; (8) negligent misrepresentation; and (9) violation of the Rosenthal Fair Debt

                                   7   Collection Practices Act. (Dkt. No. 1-1.) Defendants’ Notice of Removal contends that federal

                                   8   question exists because “the complaint alleges claims for relief that arise under the Federal Fair

                                   9   Debt Collection Practices Act.” (Dkt. No. 1 at ¶ 4.) Defendants do not specify which claim, but

                                  10   the parties agree that Defendants are referring to Plaintiff’s Rosenthal Act claim which does refer

                                  11   to the FDCPA—the Fair Debt Collection Practices Act. (Dkt. No. 1-1 at ¶¶ 153, 156, 157.)

                                  12           While “[t]he Rosenthal Act mimics or incorporates by reference the FDCPA’s
Northern District of California
 United States District Court




                                  13   requirements[] and makes available the FDCPA’s remedies for violations,” see Riggs v. Prober &

                                  14   Raphael, 681 F.3d 1097, 1100 (9th Cir. 2012), courts in the Ninth Circuit have consistently

                                  15   rejected the argument that mere reference to the FDCPA in the context of a Rosenthal Act claim

                                  16   confers federal question jurisdiction. See Ghalehtak v. Fay Serv. LLC, No. 18-cv-02306-PJH,

                                  17   2018 WL 2553570, at *2 (N.D. Cal. June 4, 2018) (collecting cases); see also Nevada v. Bank of

                                  18   Am. Corp., 672 F.3d 661, 674-75 (9th Cir. 2012) (finding action was not removable on federal

                                  19   question grounds where complaint referenced violations of the FDCPA only in the context of its

                                  20   claim under Nevada’s Deceptive Trade Practices Act). Defendants have not cited any cases

                                  21   finding otherwise and this Court finds that the district court caselaw on this issue is on point and

                                  22   persuasive, especially given that the “removal statute is strictly construed against removal

                                  23   jurisdiction.” See Placer Dome, Inc., 582 F.3d at 1087.

                                  24           Accordingly, federal question jurisdiction does not exist and thus subject matter

                                  25   jurisdiction is lacking.

                                  26           B. Attorneys’ Fees

                                  27           Plaintiff seeks $6,9995 in attorneys’ fees under 28 U.S.C. § 1447(c). District courts have

                                  28   discretion following issuance of an order remanding a removed case to state court to “require
                                                                                         4
                                           Case 3:20-cv-07472-JSC Document 19 Filed 12/11/20 Page 5 of 6




                                   1   payment of just costs and any actual expenses, including attorney fees, incurred as a result of

                                   2   removal.” 28 U.S.C. § 1447(c); see also Martin v. Franklin Capital Corp., 546 U.S. 132, 139

                                   3   (2005) (noting that “an award of fees under § 1447(c) is left to the district court’s discretion”).

                                   4   “The appropriate test for awarding fees under § 1447(c) should recognize the desire to deter

                                   5   removals sought for the purpose of prolonging litigation and imposing costs on the opposing party,

                                   6   while not undermining Congress’ basic decision to afford defendants a right to remove as a

                                   7   general matter, when the statutory criteria are satisfied.” Martin, 546 U.S. at 140. Thus, “[a]bsent

                                   8   unusual circumstances, courts may award attorney’s fees under § 1447(c) only where the

                                   9   removing party lacked an objectively reasonable basis for seeking removal. Conversely, when an

                                  10   objectively reasonable basis exists, fees should be denied.” Id. at 141.

                                  11          The Court declines to award attorneys’ fees here. Although ultimately unpersuasive,

                                  12   Defendants’ arguments are not so objectively unreasonable as to warrant an award of attorneys’
Northern District of California
 United States District Court




                                  13   fees. See Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1065 (9th Cir. 2008) (noting that

                                  14   while “[t]here is no question that [defendant’s] arguments were losers[,] ... removal is not

                                  15   objectively unreasonable solely because the removing party’s arguments lack merit, or else

                                  16   attorney’s fees would always be awarded whenever remand is granted”). While district courts

                                  17   have declined to find federal subject matter jurisdiction based on the Rosenthal Act’s

                                  18   incorporation in part of the requirements and remedies of the FDCPA, there is no Ninth Circuit

                                  19   case which so holds and Plaintiff has not pointed to a single case awarding attorneys’ fees under

                                  20   these circumstances. See Yhudai v. Mortg. Elec. Registration Sys., Inc., No.

                                  21   CV1505035MMMJPRX, 2015 WL 5826777, at *9 (C.D. Cal. Oct. 2, 2015) (declining to award

                                  22   attorneys’ fees where defendants removed based on a similar theory regarding federal question

                                  23   jurisdiction over a Rosenthal Act claim); Roop v. Citimortgage, Inc., No. 12-00640CJC (FFMX),

                                  24   2012 WL 13015019, at *2 (C.D. Cal. June 14, 2012) (same).

                                  25                                              CONCLUSION

                                  26          For the reasons stated above, Plaintiff’s motion to remand is GRANTED. Defendants’

                                  27   motion to dismiss is DENIED AS MOOT. This action is remanded to the Alameda County

                                  28   Superior Court.
                                                                                          5
                                          Case 3:20-cv-07472-JSC Document 19 Filed 12/11/20 Page 6 of 6




                                   1         This Order disposes of Docket Nos. 7 and 9.

                                   2         IT IS SO ORDERED.

                                   3   Dated: December 11, 2020

                                   4

                                   5
                                                                                           JACQUELINE SCOTT CORLEY
                                   6                                                       United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     6
